GabrielleDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 June 2021 has been entered.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 22-24 directed to Group II a method non-elected without traverse.  Accordingly, claims 22-24 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Gabrielle Gelozin on 30 July 2021.

The application has been amended as follows: Claim 1 line 7 replace “the pneumoperitoneum” with “a peritoneal cavity” and line 8 replace “the pneumoperitoneum” with “the peritoneal cavity”. Claim 20 line 6 insert “is” between “and” and “a non-pleated activated carbon disc” and line 8 insert . 

Reasons for Allowance
Claims 1, 4-10, and 13-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The previously applied prior Mastri et al. (US 20160287817) in view of Wertz (US 5,047,072) of the Final Rejection dated 23 April 2021 teaches the third filter element is upstream of the.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brit E Anbacht whose telephone number is (571)272-9876.  The examiner can normally be reached on M-F 10 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.E.A./Examiner, Art Unit 1776     

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779